SUPPLEMENT TO THE CURRENTLY EFFECTIVE STATEMENT OF ADDITIONAL INFORMATION OF EACH OF THE LISTED PORTFOLIOS: DWS Alternative Asset Allocation Plus VIP DWS Balanced VIP DWS High Income VIP DWS Strategic Income VIP The following information replaces similar disclosure in either the “Investment Policies and Techniques” or “Investment Policies and Techniques of the Underlying DWS Funds” section of each Portfolio’s Statement of Additional Information: Bank Loans. Bank loans are typically senior debt obligations of borrowers (issuers) and, as such, are considered to hold a senior position in the capital structure of the borrower.
